                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                        MACON DIVISION

HJALMAR RODRIGUEZ, Jr.,            )
                                   )
                                   )
                Plaintiff,         )
                                   )
           v.                      )                            CIVIL ACTION NO. 5:17-cv-10 (MTT)
                                   )
Commissioner HOMER BRYSON, et al., )
                                   )
                                   )
                Defendants.        )
 __________________                )


                                                         ORDER

           Plaintiff Hjalmar Rodriguez again 1 moves to appoint counsel to represent him in

his lawsuit brought pursuant to 42 U.S.C. § 1983. Doc. 193. “Appointment of counsel

in a civil case is not a constitutional right.” Wahl v. McIver, 773 F.2d 1169, 1174 (11th

Cir. 1985). Rather, “[i]t is a privilege that is justified only by exceptional circumstances.”

Id. “In determining whether to appoint counsel, the district court typically considers,

among other factors, the merits of the plaintiff's claim and whether the claim is factually

or legally so complex as to warrant the assistance of counsel.” Holt v. Ford, 862 F.2d

850, 853 (11th Cir. 1989).

           In accordance with Holt, and upon a review of the record in this case, the Court

notes that Plaintiff has set forth the essential factual allegations underlying his claims,

and that the applicable legal doctrines are readily apparent. The Court concludes that




1   This is the Plaintiff’s third such motion. Docs. 95; 165.
no exceptional circumstances justifying appointment of counsel are present in this case.

Accordingly, the motion to appoint counsel (Doc. 193) is DENIED.

      SO ORDERED, this 8th day of November, 2019.

                                               S/ Marc T. Treadwell
                                               MARC T. TREADWELL, JUDGE
                                               UNITED STATES DISTRICT COURT




                                              -2-
